Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant’s Amendment filed June 6, 2022 is acknowledged.
-	Claim(s) 1, 4-8 is/are amended
-	Claims 2-3 are canceled
-	Claims 21-22 are new
-	Claim(s) 1, 4-22 is/are pending in the application.

Corrected Notice of Allowance
The information disclosure statement (IDS) submitted on July 7, 2022 was filed after the notice of allowance mailed on June 16, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
No noticeable issues that would affect the previously-filed notice of allowability have been found in the disclosed subject matter.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Examiner respectfully acknowledges Applicant’s replacement drawings.

Allowable Subject Matter
Claims 1, 4-22 are allowed.
Reasons for allowance were provided in the office action dated March 7, 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang, U.S. Patent Publication No. 20140085176 (figures 4A-5), Zheng et al, U.S. Patent Publication No. 20180108426 (figures 6-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625